Citation Nr: 1017190	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-16 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran's discharge documents show that he retired in 
July 2002 with over 23 years of active military service.  He 
died in December 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.

In November 2009, the appellant testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A May 2006 rating decision denied the appellant's claim 
for entitlement to service connection for cause of death.  
The appellant was notified of her appellate rights, but did 
not appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in May 2006 is new evidence, and when considered 
with the previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the appellant's 
claim.

3.  The Veteran died in November 2005, and the appellant is 
the Veteran's widow; the death certificate lists the cause of 
death as acute coronary syndrome as due to coronary 
atherosclerosis.

4.  At the time of the Veteran's death, service connection 
had been established for gastroesophageal reflux disease 
rated as 10 percent disabling; osteoarthritis cervical spine 
rated as 10 percent disabling; osteoarthritis thoracic spine 
rated as 10 percent disabling; osteoarthritis lumbar spine 
rated as 10 percent disabling; bilateral sacroiliac joint 
fusion rated as 10 percent disabling; retropatellar syndrome 
with spurring and degenerative changes of the right knee 
rated as 10 percent disabling; psoriasis of the face and neck 
rated as 10 percent disabling; residuals of a fracture to the 
right fifth toe rated as noncompensable; bilateral hearing 
loss rated as noncompensable and tinnitus rated as 10 percent 
disabling.  The Veteran had a combined rating of 60 percent 
from August 1, 2002.

5.  The competent evidence of record indicates that the 
Veteran's service-connected osteoarthritis, of the cervical, 
thoracic, and lumbar spine, was a contributory cause of the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The May 2006 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for cause of 
death, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for the cause of the 
Veteran's death have been met.  §§ 1103, 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant reopen of a claim to 
service connection and service connection for the cause of 
the Veteran's death is a full grant of the benefits sought on 
appeal, no further action is required to comply  with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

I.  New and Material Evidence

The Board notes that the claim at issue is one of entitlement 
to service connection for cause of death.  This claim is 
based upon the same factual basis as the appellant's original 
claim of entitlement to service connection for cause of 
death, which was denied in the May 2006 rating decision.  As 
such, it is appropriate for the Board to consider this claim 
as a request to reopen the previously denied claim.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the appellant may request that 
VA reopen a claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2009), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in a May 2006 RO rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records from May 1975 to July 2002, a death certificate dated 
February 1, 2006, and a statement from the Veteran's treating 
VA physician dated April 2006. 

The appellant's initial claim of entitlement to service 
connection for cause of death was denied by RO rating 
decision dated in May 2006.  This rating decision indicates 
that the basis for the RO's denial was that there was no 
evidence indicating that the Veteran's active duty service 
either caused or contributed to his death as there was no 
indication that the Veteran suffered from any coronary 
condition while in service.  The appellant's did not timely 
appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

The appellant filed a request to reopen this claim.  The RO 
granted her request to reopen the claim in a September 2007 
rating decision on the basis that new evidence had been 
obtained that and that it related to an unestablished fact 
necessary to substantiate the claim.  The evidence at the 
time of the September 2007 rating decision consisted of all 
the previous evidence and a letter from the Veteran's 
treating VA physician dated June 2007 and VCAA notice 
response received August 2007.  Following the RO's denial in 
September 2007, additional information was associated with 
the claims file, including the November 2009 travel board 
hearing transcript; private hospital records dated July 2005; 
an operative report from Reynolds Army Community Hospital 
dated May 2003; an outpatient treatment report from the 
Oklahoma City VAMC dated February 2003; private treatment 
records dating from August 2004 to March 2005; an opinion by 
a VA C&P examiner dated June 2008; and letters from private 
physicians providing opinions dated May 2008 and August 2008.

The Board notes that June 2008 VA C&P examiner's opinion, the 
May 2008 and the August 2008 private examiners' opinions are 
all new in that they were not of record at the time of the 
previous denial.  The appellant's claim was previously denied 
because there was no evidence indicating that the Veteran's 
active duty service either caused or contributed to his 
death.  With regard to the May 2008 and August 2008 letters, 
they provide opinions linking the Veteran's death to his 
service connected osteoarthritis of the spine.  As such, the 
Board finds that this evidence addresses the question of 
whether the Veteran's active duty service either caused or 
contributed to his death and the claim must therefore be 
reopened.  

As noted, the Board finds the May 2008 and August 2008 
letters to be both new and material evidence because the 
evidence was not previously of record and it addresses the 
question of whether the Veteran's active duty service either 
caused or contributed to his death.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the 
credibility of the evidence submitted, the evidence discussed 
above is considered new and material.  See Justus, supra.  
After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the appellant's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in May 2006.  As such, the Board 
concludes that the appellant's request to reopen the 
previously disallowed claim of entitlement to service 
connection for cause of death should be granted.  38 C.F.R. § 
3.156(a) (2009).

II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. 
§ 3.312(c)(1).  

At the time of the Veteran's death, service connection had 
been established for gastroesophageal reflux disease; 
osteoarthritis cervical spine; osteoarthritis thoracic spine; 
osteoarthritis lumbar spine; bilateral sacroiliac joint 
fusion; retropatellar syndrome with spurring and degenerative 
changes of the right knee; psoriasis of the face and neck; 
residuals of a fracture to the right fifth toe; bilateral 
hearing loss, and tinnitus.

The Veteran died in November 2005; the primary cause of his 
death was reported on the death certificate as acute coronary 
syndrome due to atherosclerosis.  The Veteran was not 
service-connected for these disabilities at the time of his 
death.  The appellant asserts that the Veteran's acute 
coronary syndrome is related to his service-connected 
disabilities.  Specifically, she contends that service 
connection is warranted for the cause of the Veteran's death 
because the chronic pain associated with the Veteran's 
service-connected osteoarthritis of the entire spine made it 
difficult for him to exercise, increasing the amount of 
stress on the heart which substantially contributed to his 
death from complications of Acute Coronary Syndrome.  

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110, 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In the instant case, the available service medical records 
are negative for any diagnosis of a coronary problem.  The 
Board observes that the Veteran was treated in June 1998, 
while in service, for complaints of a rapid heart rate, 
however tests done, including a holter monitor and an 
echocardiogram, both revealed normal findings.  Under these 
circumstances, there is no basis for showing that the 
Veteran's acute coronary syndrome as due to atherosclerosis, 
which resulted in the Veteran's death, was first manifested 
in service so as to provide a basis for establishing service 
connection under 38 C.F.R. § 3.303.

Having established that no service-connected disability was 
the principal cause of the Veteran's death, it is necessary 
to determine if any service-connected disability was a 
contributing factor in the Veteran's death.  The Board notes 
that the May 2008 letter from a private physician noted that 
he had been treating the Veteran for years and that the 
Veteran suffered from osteoarthritis of the entire spine and 
knees.  The doctor noted that this osteoarthritis slowed the 
Veteran down and prevented him from exercising.  The doctor 
noted that as the Veteran grew older, the lack of exercise 
place excessive stress on the heart, making it work faster 
and harder, reducing the blood flow to the heart muscle, 
which contributed to the Veteran's acute coronary syndrome 
which led to his death.  The doctor concluded that the 
Veteran's arthritis was more likely than not a contributing 
factor in the development of his acute coronary syndrome.  

In addition, the Board notes a second letter providing a 
positive link between the Veteran's service-connected 
osteoarthritis and his cause of death.  The August 2008 
private examiner's letter stated that the Veteran was treated 
for years with osteoarthritis to his entire spine.  The 
private examiner initially noted that he reviewed the 
Veteran's service treatment records as well as his current 
treatment records.  In this regard the record reflects that 
x-rays taken in 2004 showed the cervical spine with anterior 
spurring at C4, C5, and C6; thoracic spine showed multiple 
bridging and osteophytes; the lumbar spine showed bridging 
along the L2-L4; and finally, the pelvis showed fusion along 
the bilateral sacroiliac area.  The examiner further noted 
that the Veteran suffered from severe pain with regard to the 
arthritis in his spine and as such, took medication daily, 
including 800mg of Motrin three times a day and the 
occasional transcutaneous electrical nerve stimulation (TENS) 
unit.  Finally the examiner noted that the Veteran's 
arthritis prevented regular exercise which led to severe 
stress being placed on the Veteran's heart, substantially 
contributing to his development of acute coronary syndrome 
which finally led to the Veteran's death.  

Having considered the positive opinion provided by private 
physicians, the Board acknowledges that the VA C&P examiner 
provided an opinion which denied that the Veteran's service-
connected osteoarthritis of the spine contributed to the 
Veteran's acute coronary syndrome which led to the Veteran's 
death.  The June 2008 C&P examiner noted that he reviewed the 
Veteran's treatment records and the entire c-file in detail.  
The examiner noted that the Veteran had various risk factors 
that contributed to his acute coronary syndrome, including a 
history of smoking for approximately 35 years, a history of 
high cholesterol, and a family history of stroke and 
hypertension.  The examiner noted that there is no medical 
literature that supports the fact that arthritis or a lack of 
exercise predisposes or is a risk factor for coronary artery 
disease.  The examiner opined that the Veteran's service-
connected osteoarthritis of the spine did not in any way 
contribute to the Veteran's cause of death.  As such the 
examiner opined that it was not likely that the Veteran's 
heart condition was the result of an in-service event, 
injury, or disease including treatment for arthritis in the 
service.

After reviewing and weighing the evidence regarding the 
relation of the Veteran's service-connected osteoarthritis of 
the cervical, thoracic and lumbar spine and his acute 
coronary syndrome that caused his death, the Board finds that 
there is a genuine state of equipoise of the positive and 
negative evidence.  In this regard the Board finds that each 
of the opinions provided was based on consideration of the 
Veteran's medical history, either through previous treatment 
or a review of the available treatment records, and each 
examiner provided a reasonable rationale for his conclusions.  
In such a case, where there is equipoise of the positive and 
negative evidence, the question is to be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the May 2008 and 
August 2008 positive nexus opinions relating the pain 
associated with the Veteran's service-connected back 
disabilities with contributing to the Veteran's inability to 
exercise which was then determined to be a contributing 
factor in the Veteran's acute coronary syndrome which caused 
his death, the Board finds that the Veteran's service-
connected back disabilities, including:  osteoarthritis 
cervical spine, osteoarthritis thoracic spine, osteoarthritis 
lumbar spine, and bilateral sacroiliac joint fusion, were a 
contributing factor to his untimely death.  As such, service 
connection for the cause of his death is warranted.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for cause of death, is 
reopened.

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


